     Case 4:20-cr-00043-WTM-CLR Document 81 Filed 08/17/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

UNITED STATES OF AMERICA,               )
                                        )
v.                                      )          CR420-043
                                        )
MARVIN LOWE,                            )
                                        )
     Defendant.                         )

                                ORDER

     Defendant Marvin Lowe has moved for release from pretrial

detention on conditions. See doc. 79 at 10. He seeks release because “the

[G]overnment[’]s repeated failure to provide . . . discovery” delayed the

disposition of his Motion to Suppress evidence. Id. A hearing on Lowe’s

Superseding Motion to Suppress is currently scheduled for August 23,

2021. See doc. 76. In order to avoid any further delay, the Court will

consider Lowe’s Motion for Release at that hearing. Accordingly, the

Government is DIRECTED to respond to that motion no later than 12:00

p.m. Friday, August 20, 2021.

     SO ORDERED, this 17thday of August, 2021.

                                        _______________________________
                                          _________________________
                                        Chr risstop
                                                  pher L. Ray
                                        Christopher
                                        United States Magistrate Judge
                                        Southern District of Georgia
